Citation Nr: 1736753	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-19 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disease, claimed as eczematous dermatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The Veteran's eczematous dermatitis was not manifest in service; any current eczematous dermatitis is not otherwise etiologically related to such service


CONCLUSION OF LAW

The criteria for service connection for a skin disease, claimed as eczematous dermatitis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  While not dispositive of the issue, the Board may consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran has a current diagnosis of eczematous dermatitis and evidence of skin rash treatments while in service.  The Veteran contends this current eczematous dermatitis is related to the skin rashes incurred during his active service with the United States Army.  Though the Veteran does have a current diagnosis of eczematous dermatitis, and did sustain skin rashes during active service, there is no evidence of a nexus between an in-service injury or disease and the Veteran's current eczematous dermatitis.

In April 2009, the Veteran underwent a VA examination regarding his current skin disease.  The Veteran was diagnosed with eczematous dermatitis.  The Veteran's service treatment records note that he received treatment for skin rashes during his period of active service.  However, the Veteran's service treatment records are silent for a diagnosis of eczematous dermatitis.  In addition, the Veteran's March 1991 Report of Medical History and Report of Medical Examination, both completed immediately prior to the Veteran's completion of active service, are silent for complaints of a skin condition, and indicate the Veteran's skin is normal.  Therefore, the Board finds the Veteran's current lower eczematous dermatitis did not manifest during his period of active service.  38 C.F.R. § 3.303(a).

Further, following the Veteran's April 2009 VA examination, the VA examiner opined that the Veteran's current skin disease was less likely than not related to his active service.  The examiner explained that although the Veteran was occasionally treated for fungal rashes during his period of active service, there was no objective evidence of chronicity or continuity of care for eczematous dermatitis.  The examiner details that the Veteran's first documented diagnosis of eczematous dermatitis was not until June 2008, and also highlights that the Veteran's separation physical completed in March 1991 did not identify rash or skin problems.  The Boards finds VA examiner's opinion to be support by a well-reasoned rationale.  It constitutes highly probative evidence against the claim.  

The Veteran asserts through lay testimony and submitted buddy statement that his current eczematous dermatitis was related to his active duty service.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., rash flare-ups; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Because there is no universal rule as to competence, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

With regard to the specific issue in this case, whether his current eczematous dermatitis is related to his active duty service, falls outside the realm of knowledge of the Veteran in this case.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's eczematous dermatitis requires medical inquiry into internal biological and anatomical processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the expertise, training or skills needed to make such a determination.  Although competent to describe his symptoms, he is not competent to determine the cause of his current disability.  As a result, the probative value of his lay assertions is low, and is outweighed by the rationale provided by the VA medical examiner.  

Finally, there is no other competent, credible, and probative medical or lay evidence or opinion of record to support the Veteran's assertion that his currently diagnosed eczematous dermatitis is etiologically related to his active service.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for the Veteran's skin disease, claimed as eczematous dermatitis.  The benefit of the doubt rule therefore does not apply, and service connection for this disability is not warranted.


ORDER

Entitlement to service connection for a skin disease, claimed as eczematous dermatitis, is denied. 



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


